Citation Nr: 0217618	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss.

(The issue of entitlement to service connection for 
bilateral hearing loss will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1944 to August 1946 
and from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2000 and February 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO) which denied the 
benefit sought on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral hearing 
loss, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. In a decision dated April 1993, the Board denied service 
connection for the veteran's bilateral hearing loss.

3.  The evidence associated with the claims file subsequent 
to the April 1993 Board decision is new, and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

1.  The Board's April 1993 decision, denying entitlement to 
service connection for bilateral hearing loss, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  The evidence associated with the veteran's claims file 
subsequent to the Board's April 1993 decision is new and 
material, and the veteran's claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.156(a), 20.1105 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for bilateral 
hearing loss on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  The Board 
last considered the veteran's claim of entitlement to 
service connection for bilateral hearing loss in an April 
1993 decision.  The Board observes that the veteran's claim 
was reopened in a November 2000 rating decision and that the 
veteran requested that the RO "reconsider" his claim in 
February 2001, upon submission of additional evidence.  The 
RO, in February 2002, issued another rating decision, 
declining to reopen the veteran's claim on the basis that 
the veteran did not submit evidence that his hearing loss 
resulted from his military service.  The veteran submitted a 
notice of disagreement, the RO issued a statement of the 
case, and the veteran perfected his appeal.  When the 
veteran's claim was certified to the Board, it was 
characterized as whether new and material evidence had been 
presented to reopen a claim for service connection.  As 
such, the Board will determine whether new and material 
evidence has been presented before reopening the veteran's 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decisions and the statement of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reason that his claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the veteran's 
claim.  The RO also informed the veteran of what the 
evidence must show in order to warrant reopening his claim 
and in order to grant service connection, as well as 
provided a detailed explanation of why the requested 
benefits were not granted.  In addition, the rating 
decisions and statement of the case included the criteria 
for reopening a claim and for granting service connection, 
as well as other regulations pertaining to his claim.  
Similarly, letters to the veteran, from the RO, notified the 
veteran as to what kind of information was needed from him, 
and what he could do to help his claim.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The Board observes that the veteran's claim of entitlement 
to service connection for bilateral hearing loss was first 
considered and denied in an April 1992 rating decision.  The 
veteran's claim was denied on the basis that a hearing 
defect was not noted in the veteran's service medical 
records or within one year of the veteran's service.  The 
veteran submitted a notice of disagreement, a statement of 
the case was issued, and the veteran perfected his appeal.  
In an April 1993 decision, the Board confirmed the RO's 
rating decision on the basis that his service medical 
records showed normal hearing and were negative for 
complaints of hearing loss and because the veteran did not 
begin to use hearing aids until the 1980s.  In May 1993, the 
veteran filed a motion for reconsideration of the April 1993 
decision with the Board, which was denied by the Board in 
July 1993.  The veteran was provided with his appellate 
rights following the denial of his motion for 
reconsideration. 

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 
U.S.C.A. § 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) 
(2002).  When the Board affirms a determination of the RO, 
that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 
(2002).  Once the Board's decision becomes final, absent 
submission of new and material evidence, the claim may not 
be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001).  In this case, the veteran's 
motion for reconsideration of the Board's April 1993 
decision was denied, and the veteran did not file an appeal 
to the United States Court of Appeals for Veterans Claims.  
Therefore, the Board's April 1993 decision is final and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 
20.1104.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Board must reopen the claim and review the former 
disposition of the claim. See 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. §§ 3.102, 3.156, 20.1105. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Since the current claim was filed prior to that date, the 
old version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186(1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  In other words, the evidence cannot 
be cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants 
a revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Final Definition," 55 Fed. Reg. At 52274 (1990)).  
The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

Additional evidence has been associated with the claims file 
since the Board's April 1993 rating decision.  In October 
2000, along with his claim to reopen, the veteran submitted 
a letter from J. J. Shea, Jr., M.D., which stated that the 
veteran reported noise exposure during World War II and the 
Korean War, which Dr. Shea felt "could have contributed to 
[the veteran's current] hearing loss . . . ."  Dr. Shea also 
submitted examination records dated February 1989, which 
indicated sensorineural hearing loss.  At that time, the 
veteran also submitted an October 2000 letter from R. J. 
Cummings, M.D. that indicated that the veteran had bilateral 
traumatic sensorineural hearing loss, with stapedial and 
cochlear otosclerosis, for at least twenty years.  Dr. 
Cummings stated that the veteran was exposed to gunfire, 
explosions, and decompressions during his service, which 
worsened his hearing.  Dr. Cummings also stated that a 
current audiogram showed worsening bilateral severe hearing 
loss, of which at least 50 percent was caused by the 
veteran's service, but that the veteran's otosclerosis was 
not caused by his service.  Additionally, the veteran 
submitted a February 2001 letter from Dr. Cummings and a 
copy of a 1978 audiogram.  In that letter, Dr. Cummings 
stated that the veteran was exposed to noise in service and 
decompression as an aerospace physiologist, and opined that 
the veteran's decompression exposure may have caused the 
veteran's otosclerosis and sensorineural hearing loss.  Dr. 
Cummings also noted that the veteran's 1978 audiogram showed 
severe bilateral sensorineural hearing loss.  Likewise, in 
May 2001, the veteran reported to the RO that he was in the 
Naval Reserve from October 1952 to July 1984.  Furthermore, 
in December 2001, a copy of a VA audiological consultation 
report was associated with the veteran's claims file, which 
showed that the veteran reported hearing loss due to 
military noise exposure, presbycusis, and 38 years of 
military service, as a gunnery officer and aviation 
physiologist exposed to decompressions.  A diagnosis of 
bilateral sensorineural hearing loss was noted.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss.  The evidence, and in particular, 
the statements of Drs. Shea and Cummings, are both new and 
material evidence in this case.  The evidence not only 
supports the veteran's contention that his bilateral hearing 
loss was caused by his veteran's service, but Drs. Shea and 
Cummings provided an opinion as to the etiology of the 
veteran's bilateral hearing loss and indicated that the 
veteran's bilateral hearing loss may have resulted from the 
veteran's service.  The Board finds that the evidence is 
neither cumulative nor redundant, and that it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened.

Having reopened the veteran's claim, the Board has 
determined that additional development, as set forth in the 
Introduction above, is necessary.  As such, prior to issuing 
a decision on the merits of the veteran's reopened claim for 
service connection for bilateral hearing loss, the Board 
will develop additional medical evidence.  When the 
development is completed, the Board will provide notice of 
the development, permit the veteran to respond, and then 
prepare a separate decision addressing the issue of service 
connection for bilateral hearing loss on the merits.


ORDER

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for 
bilateral hearing loss, and to this extent, the appeal is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

